DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species E (Figures 8-10) in the reply filed on 5/26/2021 is acknowledged.  The traversal is on the ground(s) that claim 1 is generic and therefore no lack of unity exists.  This is not found persuasive because claim 1 has been properly rejected as outlined previously and as outlined below.  Therefore, since claim 1 is not generic, the applicants’ arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 4, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/26/2021.  The applicant alleges claim 6 reads on the elected species.  However, claim 6 recites that the upper buffer material is disposed to collectively surround the upper damping materials in each of both end portions, which is drawn to non-elected Species F (Figure 12 in particular).  Accordingly, claim 6 is further withdrawn as being drawn to a non-elected species.

Status of Claims
The status of the claims as filed in the reply dated 5/26/2021 are as follows: 
Claims 1-7 are pending;

Claims 1, 2, and 5 are being examined.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Heat Exchanger Headers with Buffer and Damping Materials”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “condensate water discharge unit”  in claim 1 (interpreted as a condensate collection pan with discharge port and equivalents).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Oshita (JP2006273148, as cited in the IDS) in view of Shimizu (JP2000002495, as cited in the IDS).
Re Claim 1.  Oshita teaches a heat exchanger (1) comprising: 
a heat exchanger body (Figures 5-6) which includes 
a tubular upper header (23, 24) and a tubular lower header (25, 26) which are provided with a gap (Figure 6 illustrates a gap) therebetween in an upward-downward direction (Figures 5-8), 
a plurality of tubes (2) which are arranged between the upper header and the lower header and are connected to the upper header and the lower header, and through which a refrigerant flows (via passages 7, 8) (Figures 5-8), 
fins (4) which are provided between the tubes provided at positions adjacent to each other (Figure 5), 
a lower buffer material (41) which is provided to cover a lower outer peripheral surface of each of both end portions of the lower header (Figure 4b, 10, 11), and 
a casing (101) which includes a first abutment portion (108, 111) against which one of the lower buffer materials provided in both end portions of the lower header abuts, a second abutment portion (108, 111) against which the other thereof abuts (Figure 4B illustrates the lower header abuts against the casing across the entire length, thus both end portions abut against the casing). While Oshita teaches a condensate collection unit (104) which is provided below the first and second abutment portions (Figures 1-4), Oshita fails to explicitly illustrate a condensate water discharge unit that discharges condensate water attached to the heat exchanger body to an outside a condensate drain from the casing. However, the Examiner takes Official Notice of the use of condensate collection and drain pipes in HVAC casings in order to remove condensate from evaporators since it has been well established that evaporators generate condensate that needs to be disposed of.  The use of condensate water discharge units are well-known and established in the art, wherein one of ordinary skill in the art would readily understand the benefits of said component and easily understand how to implement said component in the casing of Oshita. 
Oshita fails to specifically teach an adhesive lower damping material which is provided on the lower outer peripheral surface of the lower header exposed from the lower buffer material provided in each of both end portions of the lower header and is formed such that at least a portion of each of both end portions extends between the lower header and the lower buffer material.
However, Shimizu teaches an adhesive lower damping material (31) which is provided on the lower outer peripheral surface of the lower header exposed from the lower buffer material (32) provided in each of both end portions of the lower header and is formed such that at least a portion of each of both end portions extends between the lower header and the lower buffer material (Figures 4-5; Paragraphs 23-28).  Shimizu teaches the benefit of the damping material is to absorb the flow noise of the refrigerant and thereby reduce the noise level in the passenger compartment (Paragraphs 27-28).  Further, the presence of process limitations (i.e. attaching via adhesives) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.
Therefore, in view of Shumizu’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add damping material to the lower outer 

Re Claim 2. Oshita as modified by Shumizu teach the lower header includes a pair of lower tubular members (25, 26 of Oshita) which is disposed to be adjacent to each other and extends in the same direction (Figure 5-11 of Oshita), wherein the lower damping material (31 of Shumizu) is provided in each of the pair of lower tubular members (Figures 4-5 of Shumizu illustrates the damping material 31 on all sides of the heat exchanger), and wherein the lower buffer material is disposed to collectively surround the lower damping materials provided in each of both end portions of the pair of lower tubular members (Figures 5-11 of Oshita; Figures 4-5 of Shumizu). 

Re Claim 5. Oshita as modified by Shumizu teach the heat exchanger body includes an upper buffer material (40 of Oshita) which is provided to cover an upper outer peripheral surface of each of both end portions of the upper header, and an adhesive upper damping material (31 of Shumizu) which is provided on the upper outer peripheral surface of the upper header exposed from the upper buffer material provided in each of both end portions of the upper header and is formed such that at least a portion of each of both end portions extends between the upper header and the upper buffer material (Figures 5-11 of Oshita; Figures 4-5 of Shumizu) (Further, the presence of process limitations (i.e. attaching via adhesives) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113), and wherein the casing includes a third abutment portion (103 of Oshita) against which one of the upper buffer materials provided in both end portions of the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/TRAVIS C RUBY/Primary Examiner, Art Unit 3763